Citation Nr: 0509825	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  96-42 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 1987, 
for the grant of service connection for residuals of nasal 
bone fracture.

2.  Entitlement to an initial compensable disability rating 
for residuals of nasal bone fracture prior to March 1, 1989, 
and in excess of 10 percent from March 1, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1987 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, granted service 
connection for residuals of a fracture of the nasal bone.  A 
noncompensable rating was assigned effective April 2, 1987, 
the date of claim.

The veteran is appealing the original assignment of a 
noncompensable evaluation following the award of service 
connection for residuals of a fracture of the nasal bone.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a September 1989 rating decision, the RO increased the 
veteran's disability rating to 10 percent from March 1, 1989.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and, as such, it remains 
in appellate status.

In January 1996, the veteran filed a claim for an effective 
date prior to April 2, 1987, for the grant of service 
connection for residuals of a nasal bone fracture.  In a June 
1996 rating decision, the Chicago RO determined that the 
decision to assign a compensable (10 percent) service-
connected disability evaluation from March 1, 1989 was not 
clearly and unmistakably erroneous.  In August 2003, the 
Board remanded a claim of entitlement to an effective date 
earlier than April 2, 1987, for the grant of service 
connection for residuals of a nasal bone fracture.  The 
November 2004 supplemental statement of the case (SSOC) 
addressed and denied a claim of entitlement to an effective 
date earlier than April 2, 1987, for the grant of service 
connection for residuals of a nasal bone fracture.  The 
veteran continues to maintain that he is entitled to an 
earlier effective date for the award of service connection.  

As noted above, the veteran's claims were previously before 
the Board in August 2003.  They were remanded for further 
development and adjudication in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The claims have been 
returned to the Board and are now ready for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The RO received the veteran's claim of entitlement to 
service connection for residuals of a nasal bone fracture on 
April 2, 1987.

3.  Prior to March 1, 1989, the competent and probative 
evidence of record establishes that the veteran's residuals 
of a nasal bone fracture were productive of traumatic 
deflection of the nasal septum with marked interference with 
breathing space.

4.  From March 1, 1989, the competent and probative evidence 
of record establishes that the veteran's residuals of a nasal 
bone fracture were productive of no more than traumatic 
deflection of the nasal septum with marked interference with 
breathing space.

5.  From October 7, 1996, the competent and probative 
evidence of record establishes that the veteran's residuals 
of a nasal bone fracture were productive of no more than 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.




CONCLUSIONS OF LAW

1.  The legal requirements for an effective date, prior to 
April 2, 1987, for a grant of service connection for 
residuals of a nasal bone fracture, have not been met. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.109, 3.159, 3.400(b)(2) (2004); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a nasal bone fracture prior to 
March 1, 1989, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.97, 
Diagnostic Code 6502 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.321 
(2004).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for residuals of a nasal bone fracture 
from March 1, 1989, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.97, Diagnostic Code 6502 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.97, Diagnostic 
Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The April 1987 and January 1996 claims 
appeared substantially complete on their face.  The veteran 
has clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the November 1987, September 1989, 
and June 1996 rating decisions, the February 1988 and August 
1996 statements of the case (SOC), the August 1999, August 
2002, and November 2004 supplemental statements of the case 
(SSOC), and the February 2004 letter explaining the 
provisions of the VCAA.  

The February 2004 letter clearly indicated what type of 
evidence was necessary to establish an increased rating claim 
and an earlier effective date claim for the award of service 
connection for residuals of a nasal bone fracture.  The 
letter specifically provided the veteran with notice of the 
VCAA, explained the respective rights and responsibilities 
under the VCAA and asked him to provide VA with any evidence 
or information he had pertinent to his appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). There is no 
indication that there is any other probative evidence 
available that has not been obtained concerning the issues on 
appeal.  The veteran was clearly advised as to which portion 
of evidence is to be provided by him and which portion is to 
be provided by VA.  The requirements of the VCAA have been 
satisfied, and there is no additional evidence that needs to 
be provided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to the initial VCAA notice, 
and that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  The veteran was provided his 
most recent VA examination in May 2004. There is sufficient 
medical evidence to make a decision on the claims.  Id.  VA 
outpatient treatment and private medical records have been 
associated with the claims folder.  The Board finds that 
there will be no prejudice to the appellant if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decisions were made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in April 
1987.   Thereafter, in the November 1987 rating decision, the 
RO granted service connection for residuals of a nasal bone 
fracture.  The veteran disagreed with the initial evaluation 
assigned.  The veteran filed a claim of entitlement to an 
effective date prior to April 2, 1987, for the award of 
service connection for residuals of a nasal bone fracture.  
Thereafter, in the June 1996 rating decision, the RO denied 
the claim.  Only after these rating actions were promulgated, 
and per the August 2003 Board remand, did the AOJ provide 
specific VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudications, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The February 2004 notice specifically requested 
the veteran to submit any evidence he had regarding the 
matters at issue.  Also, the Board notes that the 
medical records collectively address the relevant 
questions in this case.  It is the opinion of the Board 
that the veteran has been given VCAA-content complying 
notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in February 2004, the veteran was provided with a 
supplemental statement of the case, in November 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claims.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of his claims.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  



I.  Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
residuals of a nasal bone fracture.  Specifically, he 
contends that the grant of service connection should be 
effective as early as 1966, when he sustained the fracture in 
service. 

A brief review of the history of this claim reveals that the 
veteran filed his original claim on April 2, 1987.  In a 
November 1987 rating decision, the RO granted entitlement to 
service connection for residuals of a nasal bone fracture.  
Notice of the decision was mailed to the veteran in December 
1987.  While the veteran disagreed with the initial 
noncompensable rating assigned, he did not appeal the April 
2, 1987, effective date, and, as such, with respect to that 
issue, the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§  20.302, 20.1103.  According to VA law, 
"[p]revious determinations which are final and binding ... 
will be accepted as correct in the absence of clear and 
unmistakable error."  See 38 C.F.R. § 3.105(a).  

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to April 2, 1987, for a grant of service connection for 
residuals of nasal bone fracture must be denied.  While the 
veteran has argued that the effective date for the grant of 
service connection should be as early as 1966, that date is 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

The effective date of disability compensation is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2).  

In the instant case, the veteran separated from service in 
April 1968.  He filed his original claim for service 
connection in April 1987, clearly outside the one-year time 
frame from separation from service.  Accordingly, the 
appropriate effective date for the grant of service 
connection is the later of the date of receipt of the claim 
or the date entitlement arose - here, April 2, 1987.  
Therefore, he does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

II.  Increased Rating

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Historically, in a November 1987 rating decision, the RO 
granted service connection for residuals of a fracture of the 
nasal bone.  A noncompensable rating was assigned effective 
April 2, 1987, the date of receipt of the claim. The award 
was based on a review of the veteran's service medical 
records, which showed that in May 1966, the veteran sustained 
a nasal fracture.  The RO also based its decision on an 
October 1987 report of VA examination, which diagnosed the 
veteran with residuals of a nasal fracture, partial 
obstruction of airway on the left.

The veteran appealed the original assignment of a 
noncompensable evaluation following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

In a September 1989 rating decision, the RO increased the 
veteran's disability rating to 10 percent from March 1, 1989.  
The veteran has not withdrawn his increased rating claim and, 
as such, it remains in appellate status.  AB, supra.  

The veteran's nasal disability has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502.  During the pendency of this 
appeal, the rating criteria under 38 C.F.R. § 4.97 were 
amended and the new criteria became effective in October 
1996.

Under the criteria in effect prior to October 7, 1996, a 
deviated nasal septum with only slight symptoms warranted a 
noncompensable evaluation. With marked interference of 
breathing space, a 10 percent rating was assigned. 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).

Prior to March 1, 1989, the veteran's residuals of a nasal 
bone fracture were evaluated as noncompensable under 
Diagnostic Code 6502. Id.   The Board has thoroughly reviewed 
all the evidence of record and after careful consideration 
finds that prior to March 1, 1989, the veteran's residuals of 
a nasal bone fracture more closely approximates the criteria 
for an increased 10 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.   

In this regard, the veteran has continuously maintained that 
his nasal fracture has resulted in difficulty breathing, 
specifically, blocked nasal passages.  Upon VA examination in 
October 1987, the veteran was tender over the left side of 
his nose.  There was slight prominence of the bone on his 
left side.  While airway was good on the right, it was poor 
on the left.  Based on the veteran's credible complaints and 
objective manifestation of interference with breathing space, 
an initial 10 percent rating is warranted.

While a 10 percent rating has been granted prior to March 1, 
1989, a higher rating is not warranted.  Despite a diagnosis 
of vasomotor rhinitis upon VA examination in October 1987, 
there was no evidence of chronic atrophic rhinitis with 
moderate crusting and ozena or severe chronic sphenoid 
sinusitis to warrant a 30 percent rating under Diagnostic 
Codes 6501 or 6514. 38 C.F.R. § 4.97 (1996).

On and from March 1, 1989, the veteran's residuals of a nasal 
bone fracture were evaluated as 10 percent disabling under 
Diagnostic Code 6502, the maximum schedular rating available.  
Id.  The Board has thoroughly reviewed all the evidence of 
record and after careful consideration finds that on and from 
March 1, 1989, the veteran's residuals of a nasal bone 
fracture, more closely approximates the criteria for the 
currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.   

Under the criteria in effect after October 7, 1996, a 
deviated nasal septum that is traumatic only with a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side will be assigned a 10 
percent evaluation. See 61 Fed. Reg. 46720 (1996); 38 C.F.R. 
§ 4.97 (2004).  The veteran was provided the new rating 
criteria in the August 1999 SSOC.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that on and from 
October 7, 1996, the veteran's residuals of a nasal bone 
fracture, more closely approximates the criteria for the 
currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.  Once again, 10 percent is the maximum schedular 
rating under diagnostic code 6502.  Id.  There is no evidence 
to support assignment of a higher rating. 

In this regard, despite a diagnosis of vasomotor rhinitis 
upon VA examination in October 1996, there was no indication 
that the veteran had polyps to warrant a 30 percent rating 
under diagnostic code 6522.  38 C.F.R. § 4.97 (2004).  
Similarly, VA outpatient treatment records dated in 1997 
simply noted sinus congestion without a diagnosis of chronic 
sinusitis.  

Upon VA examination in May 1998, the veteran had no 
discharge, drainage or infection.  He also did not have total 
obstruction.  He was able to breathe through either side of 
his nose.  The veteran was diagnosed with a history of 
fracture of the nasal bone with a deviated septum of minor 
consequence.

In November 1999, the veteran was noted to have rhinitis with 
a right nasal polyp; however, there were no further findings 
or diagnoses of a polyp in additional treatment records dated 
between 1999 and 2004.  It would appear to be an isolated 
finding, especially since no polyps were found upon VA 
examination in May 2004.  At that time the veteran had no 
purulent discharge and no history of chronic sinus infection. 
There was also no speech impairment or periods of 
incapacitation due to problems with the nose.  On examination 
with a nasal speculum, the left side of the nose was 60 
percent obstructed and the right side of the nose was 50 
percent obstructed.  Thus, whether the previous or current 
rating criteria are applied from October 7, 1996, the 
evidence warrants the assignment of a 10 percent rating, but 
no higher.

Based on the foregoing, higher ratings are not warranted for: 
chronic sphenoid sinusitis (Diagnostic Code 6514) and 
allergic or vasomotor rhinitis with polyps (Diagnostic Code 
6522). 38 C.F.R. § 4.97.  The veteran does not contend, nor 
does the objective medical evidence of record  support a 
finding of bacterial rhinitis (Diagnostic Code 6523) or 
granulomatous rhinitis, Wegener's granulomatosis, lethal 
midline granuloma (Diagnostic Code 6524).  Id.

In reaching the aforementioned determinations, the Board has 
considered the clinical manifestations of the residuals of a 
nasal bone fracture and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an increased evaluation, to include "staged" 
ratings, other than those noted above.  Fenderson, supra.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's disability 
picture must be unusual or exceptional in nature as to 
warrant referral of his case to the Director or the Under 
Secretary for review for consideration of an extraschedular 
evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's residuals 
of a nasal bone fracture have not required frequent inpatient 
care, nor have they by themselves markedly interfered with 
employment.  

The increased 10 percent rating prior to March 1, 1989, and 
10 percent thereafter, adequately compensates the veteran for 
the nature and extent of severity of his residuals of a nasal 
bone fracture.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.


ORDER

Entitlement to an effective date prior to April 2, 1987, for 
the award of service connection for residuals of a nasal bone 
fracture is denied.

Prior to March 1, 1989, an initial 10 percent evaluation for 
residuals of a nasal bone fracture is granted, subject to the 
controlling regulations governing monetary awards.

From March 1, 1989, an evaluation in excess of 10 percent for 
residuals of a nasal bone fracture is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


